Citation Nr: 1137460	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right ankle disorder (claimed as right Achilles tendonitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral Achilles tendonitis and lumbar spine disorders.  The Veteran timely appealed those issues.

During the pendency of the appeal, the RO granted service connection for a left Achilles disorder in a March 2010 rating decision, which represents a full grant of benefits sought on appeal as to that issue.  As no notice of disagreement with that decision has been received, that decision is final and the Board will no longer address the left Achilles issue in this decision.  The Board has recharacterized the issues on appeal in order to more accurately reflect the issues before it at this time.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010 from Waco, Texas; a transcript of that hearing is associated with the claims file.

The issue of service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service treatment records demonstrate that lower back strain was diagnosed during military service and the Veteran competently and credibly testified to chronic lumbosacral strain symptomatology since discharge from service. 

2.  The current diagnosis of chronic lumbosacral strain is shown as likely as not to have had its clinical onset during the Veteran's period of active service and was caused by in-service injuries.  

3.  The Veteran's degenerative disc disease of the lumbar spine was not diagnosed until many years after discharge from service and there is no evidence of degenerative disc disease of the lumbar spine in service.   

4.  The evidence of record demonstrates that the degenerative disc disease of the lumbar spine is not due to or caused by the lumbosacral strain, but rather that such disorder is due to a post-service injury in 2001.  

5.  There is no competent evidence of record that medically relates the degenerative disc disease of the lumbar spine to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for establishing service connection for lumbosacral strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing service connection for degenerative disc disease status post laminectomy of the lumbar spine have not been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On appeal, and specifically during the hearing before the undersigned, the Veteran testified that he hurt his back in 1981 in a twisting/lifting incident while moving boxes in service.  He stated that back strain was diagnosed at that time.  The Veteran stated that he was off-duty for a period of time and that his symptomatology continued throughout and after discharge from service.  The Veteran also avers that any follow-up injuries to his back would not have occurred without this original injury during service.

The Veteran's service treatment records demonstrate that the Veteran injured himself in February 1981 at which time muscle spasm in his lumbar spine was diagnosed.  The Veteran also had complaints of lower back pain in March 1982, at which time lumbosacral entrapment was diagnosed.  Lower back strain was diagnosed in January 1984.  The service treatment records demonstrate that he had some time in limited duty status in 1981 and 1984 following his back injuries.  In his separation examination in June 1986, the Veteran's lumbar spine was normal and he did not report any recurrent back pain at that time.  Subsequent examinations in April 1987 and October 1987 demonstrate similar findings and lack of complaints of recurrent back pain as noted in the June 1986 examination.  

The Veteran's private treatment records demonstrate that following military service in 2001 the Veteran re-injured his back at Dallas-Fort Worth Airport and filed for Workers' Compensation.  Degenerative disc disease, status post laminectomy was diagnosed.  The Veteran has had three surgical procedures to his lumbar spine since 2001.  

The Veteran underwent a VA examination of his lumbar spine in January 2008.  The examiner noted that he reviewed the claims file, noting that the Veteran injured his back in February 1981 doing some heavy lifting.  He noted that the Veteran was given muscle relaxants and continued with regular duty at that time, though he continued to have minimal lower back pain.  He noted that the Veteran reinjured his back in January 1984 and was off of regular duty for 2 weeks.  The Veteran reported lower back pain the rest of the time during military service, although he was not treated for it and there was no diagnosis or report of such symptomatology at discharge.  The examiner further noted that in June 2001, the Veteran injured his lower back when he slipped down a flight of stairs at Dallas-Fort Worth Airport.  He noted that the Veteran ruptured his L4-5 at that time and had a laminectomy and partial disk removal in 2001, and was operated on again in 2003 with removal of the rest of the disk at L4-5.

Following examination of the Veteran, chronic lumbosacral strain from the 1981 and 1984 injuries was diagnosed.  The diagnosis also included traumatic rupture of the L4-5 disk in 2001 with subsequent operative repairs in 2001 and 2003.  The examiner noted that the Veteran has a history of back strain in 1981 and 1984, but there is no claims file diagnosis of a back problem at the time of discharge from service.  He further stated that the Veteran's current back problems that have required three operations are secondary to an acute injury in 2001 at the Dallas-Fort Worth Airport and are less likely than not related to the back strain.

In light of the foregoing evidence, the Board finds that the Veteran has two diagnoses: chronic lumbosacral strain and degenerative disc disease of the lumbar spine status post laminectomy.  Thus, the first element of service connection has been met.

Service connection for degenerative disc disease cannot be presumptively granted in this case because such was diagnosed in 2001, several years after discharge from military service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board finds that the Veteran is competent and credible as to his assertions of lumbosacral strain symptomatology during and after military service.  The examiner also related the Veteran's diagnosed lumbosacral strain to the Veteran's in-service injuries in 1981 and 1984.  Accordingly, as the Veteran had a diagnosed lumbosacral strain during military service and such was chronic and continuous since discharge from service, the Board finds that service connection for lumbosacral strain is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.

However, the Board finds that a denial of service connection for degenerative disc disease must be made in this case.  The evidence of record clearly demonstrates that the Veteran injured his lumbar spine slipping on stairs in Dallas-Fort Worth Airport in 2001 while at work.  Such injury clearly took place after he was discharged from service.  That injury resulted in a traumatic rupture of his L4-5 spinal segment and has led to three surgeries and the development of degenerative disc disease.

While the Board notes that the Veteran has stated that he would not have had any follow-up back injuries without his original injury in service, the Board finds that as an airline pilot, the Veteran is not a medically trained professional competent of rendering a medical opinion as to causation of his injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Instead, the Board notes that the VA examiner related the Veteran's degenerative disc disease to the traumatic disk rupture in 2001, following discharge from service.  Furthermore, he stated that it was less likely than not related to the service-connected back strain.  The Board finds this to be persuasive, particularly because the Veteran did not injure himself in such a way that he was using his back during the injury in 2001, but rather the Veteran slipped and fell and the trauma of that fall caused the 2001 injury.  The Board finds this evidence to be particularly probative and competent as to the etiology of the Veteran's symptomatology.  

The Board notes that no other competent evidence of record demonstrates a link between the Veteran's degenerative disc disease and either his injuries in service or his service-connected lumbosacral strain.  

In short, while the Board finds the Veteran to be competent and credible as to his continuity of symptomatology in and after service in regards to his chronic lumbosacral strain, the Board finds that service connection for his degenerative disc disease cannot be made in this case.  Therefore, the Board finds that service connection for chronic lumbosacral strain is warranted but that service connection for degenerative disc disease must be denied.

Accordingly, the Board finds that service connection for lumbosacral strain is warranted on the evidence of record, but that a claim of service connection for degenerative disc disease status post laminectomy of the lumbar spine must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for lumbosacral strain is granted.

Service connection for degenerative disc disease status post laminectomy of the lumbar spine is denied.


REMAND

As to the Veteran's right ankle disorder, the Board notes that the Veteran testified that someone struck the back of his right heel, bruising his right Achilles, then he tore it during a PFT run, and he was treated by placement in a cast during service.  The Veteran's service treatment records demonstrate that such sequence of events occurred for the Veteran's left Achilles disorder, not his right ankle.  That notwithstanding, the Board notes that the Veteran's right foot and ankle was diagnosed with plantar fasciitis in September 1980.  The Veteran stated that his right Achilles and heel currently has pain.  As no VA examination has been provided for the right ankle disorder, the Board finds that such is necessary at this time as a reasonable possibility of a right ankle injury related to service has been raised by the evidence of record.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private or VA treatment that he may have had for his right ankle disorder since August 2005.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Once the above development is completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine whether his right ankle disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all right ankle disorders found, including any plantar fasciitis, right Achilles injury or residuals thereof, or arthritic condition thereof.  

The examiner should then address whether any right ankle or right Achilles disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) is related to military service, including the September 1980 diagnosis of right plantar fasciitis.  The examiner should discuss the Veteran's lay testimony, including the testimony that most closely refers to the Veteran's already service-connected left ankle disability.  

The examiner should also address whether the Veteran's right ankle disorder is caused by or aggravated by the Veteran's service-connected left ankle disability.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection a right ankle disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


